DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 01st, 2022 has been entered.
Information Disclosure Statement
The IDS filed on June 01st, 2022 has been considered.
				   Allowable Subject Matter
Claims 1-28 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of the prior art cited in the IDS filed on June 01st, 2022, it is determined that the prior art cited in the IDS does not affect the patentability of the claimed invention of the instant application.  In particular, the closest prior art of record Kim et al. (U.S. Pub. 2015/0116965) discloses a package comprising: a substrate 406 (see paragraph [0060] and fig. 4) comprising (i) at least one inner dielectric layer 430 (see paragraph [0060] and fig. 4); ii) a plurality of interconnects 412 located in the at least one inner dielectric layer 430 (see paragraph [0060] and fig. 4), wherein the plurality of interconnects 412 includes a pad located on a bottom metal layer of the substrate 406 (see paragraph [0061] and fig. 4); (iii) an outer dielectric layer 432 located over the at least one inner dielectric layer 430 (see paragraph [0060] and fig. 4); an integrated device 400/402 coupled to the substrate 406 (see paragraph (see paragraph [0060] and fig. 4), and a solder interconnect 978 coupled to the pad located on the bottom metal layer of the substrate (see paragraph [0098]).  
However, Kim does not teach or suggest “at least one routing interconnect coupled to the plurality of interconnects, wherein the at least one routing interconnect is located over the outer dielectric layer, wherein the at least one routing interconnect is located over the bottom metal layer of the substrate, and a cover dielectric layer located over the outer dielectric layer and the at least one routing interconnect; an integrated device coupled to the substrate”, as recited in independent claim 1, “means for routing interconnect coupled to the plurality of interconnects, wherein the means for routing interconnect is located over the outer dielectric layer, wherein the means for routing interconnect is located over the bottom metal layer of the substrate, and a cover dielectric layer located over the outer dielectric layer and the means for routing interconnect”, as recited in independent claim 15, “a cover dielectric layer located over the at least one inner dielectric layer, at least one routing interconnect coupled to the plurality of interconnects, wherein the at least one routing interconnect is located over the cover dielectric layer, wherein the at least one routing interconnect is located over the bottom metal layer of the substrate, and a second outer dielectric layer located over the cover dielectric layer and the at least one routing interconnect”, as recited in independent claim 25, and “at least one routing interconnect coupled to the plurality of interconnects, wherein the at least one routing interconnect is located over the outer dielectric layer, wherein the at least one routing interconnect is located over the bottom metal layer of the substrate, and a cover dielectric layer located over the outer dielectric layer and the at least one routing interconnect”, as recited in independent claim 27.
Claims 2-14, 16-24, 26, and 28 also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892